Case 2:19-cv-00568-DBB-CMR Document 117 Filed 04/19/21 PageID.1092 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

     CRAIG CUNNINGHAM, ROBERT
     HOSSFELD, and ANDREW PERRONG, on                             ORDER GRANTING PLAINTIFFS’
     behalf of themselves and others similarly                   MOTION FOR RECONSIDERATION
     situated,                                                   [109] AND DENYING DEFENDANT
                                                                  DSI’S MOTION TO STRIKE [105]
                             Plaintiffs,

              vs.
                                                                  Civil No. 2:19-cv-00568-DBB-CMR
     VIVINT, INC., JOHN DOE CORPORATION
                                                                    District Judge David B. Barlow
     d/b/a NATIONAL SOLAR PROGRAM, and
     DSI DISTRIBUTING, INC., d.b.a. DSI
                                                                  Magistrate Judge Cecilia M. Romero
     SYSTEMS,

                            Defendants.

            Before the court is Defendant DSI’s (DSI or Defendant) Motion to Strike Plaintiffs’ Class

 Expert Witness1 (DSI’s Motion) (ECF 105) wherein DSI requests the court strike Plaintiffs’ class

 expert witness designation and report for failing to file a timely designation and Plaintiffs’

 Motion for Reconsideration (Plaintiffs’ Motion) in which Plaintiffs request the court extend

 Plaintiffs’ class expert disclosure deadline to April 23, 2021 (ECF 109). Both motions are fully

 briefed (ECF 111, 112, 113, 116). Having carefully considered the relevant filings, the court

 finds that oral argument is not necessary and will decide the motions based on written

 memoranda. See DUCivR 7-1(f). For the reasons discussed herein, the court GRANTS

 Plaintiffs’ Motion and thereby extends the expert disclosure deadline to April 23, 2021. In doing

 so, the court DENIES DSI’s Motion.




 1
     DSI’s Motion was improperly docketed as a Daubert Motion.
Case 2:19-cv-00568-DBB-CMR Document 117 Filed 04/19/21 PageID.1093 Page 2 of 6




                                          I.    BACKGROUND

        Due in part to inconsistencies in Plaintiffs’ request, on January 29, 2021, the court denied

 Plaintiffs’ initial request to amend the scheduling order and explicitly indicated it was doing so

 without prejudice (ECF 96, 102). Plaintiffs thereafter filed a Renewed Partially Unopposed

 Motion to Amend the Scheduling Order (Renewed Scheduling Motion) (ECF 97). The court

 granted, in part, Plaintiffs’ Renewed Scheduling Motion and entered the Second Amended

 Scheduling Order which maintained the Class Expert Disclosure Deadline of January 25, 2021

 (ECF 101). Now, in Plaintiffs’ Motion filed on February 18, 2021, Plaintiffs’ request the court

 reconsider its decision not to extend the expert disclosure deadlines in the Second Amended

 Scheduling Order. Conversely, DSI’s Motion requests the court strike Plaintiffs’ class expert

 Jeffrey Hansen’s report, which was served on February 11, 2021, as untimely (ECF 105).

                                    II.        LEGAL STANDARDS

        In evaluating a motion to reconsider, the Tenth Circuit has held “[g]rounds warranting a

 motion to reconsider include (1) an intervening change in the controlling law, (2) new evidence

 previously unavailable, and (3) the need to correct clear error or prevent manifest injustice.”

 Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Here, Plaintiffs aver

 reconsideration is required to prevent manifest injustice (ECF 109).

        Federal Rule of Civil Procedure 16(b)(4) provides that a scheduling order “may be

 modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “This

 requires the moving party to show that it has been diligent in attempting to meet the deadlines,

 which means it must provide an adequate explanation for any delay.” Minter v. Prime Equip.

 Co., 451 F.3d 1196, 1205 n.4 (10th Cir. 2006). However, where, as here, the motion to extend




                                                  2
Case 2:19-cv-00568-DBB-CMR Document 117 Filed 04/19/21 PageID.1094 Page 3 of 6




 time is “made after the time has expired,” the moving party must also show it “failed to act

 because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B).

        In determining whether the movant has demonstrated excusable neglect,

        the court must take account of all relevant circumstances surrounding the party’s
        omission, including “the danger of prejudice to the [non-moving party], the length of the
        delay and its potential impact on judicial proceedings, the reason for the delay, including
        whether it was within the reasonable control of the movant, and whether the movant
        acted in good faith.”

 Stringfellow v. Brown, 105 F.3d 670, 1997 WL 8856, at *1 (10th Cir. Jan. 10, 1997) (alteration in

 original) (quoting Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd., 507 U.S. 380, 395 (1993)).

 “Control over the circumstances of the delay is ‘the most important single . . . factor . . . in

 determining whether neglect is excusable.’” Id. (omissions in original) (quoting City of Chanute,

 Kan. v. Williams Nat. Gas Co., 31 F.3d 1041, 1046 (10th Cir. 1994)).

        Therefore, as Defendant correctly notes in its Opposition to Plaintiffs’ Motion (ECF 112),

 because Plaintiffs are seeking an extension of a deadline that has already passed, Plaintiffs must

 demonstrate good cause under Rule 16 and excusable neglect under Rule 6.

                                        III.    DISCUSSION

            A. Plaintiffs’ Motion

        Plaintiffs’ Renewed Scheduling Motion sought a six-month extension of time for all

 discovery related deadlines but failed to adequately articulate why such a request was needed on

 the expert disclosure deadline and therefore that request was denied (ECF 97 and 101). Plaintiffs

 now contend there is good cause to extend the expert disclosure deadline because, through no

 fault of their own, they only recently obtained relevant discovery their expert must analyze,

 specifically the calling records (ECF 109). Though this was not clearly articulated to the court in

 the Renewed Scheduling Motion, in considering this new evidence, the court does find it meets




                                                  3
Case 2:19-cv-00568-DBB-CMR Document 117 Filed 04/19/21 PageID.1095 Page 4 of 6




 the good cause standard to extend Plaintiffs’ deadline to submit a class expert report and

 disclosure to April 23, 2021.

        As Defendant identified, Plaintiffs’ Motion fails to specifically address excusable neglect.

 Notwithstanding, Plaintiffs appear to argue they were awaiting clarification from the court

 regarding multiple outstanding discovery motions that were filed in December 2020 and January

 2021 (ECF 81, 83, 87) and shortly after the court’s determination of those issues, Plaintiffs filed

 their Renewed Scheduling Motion (ECF 100). Plaintiffs’ contend that when the court did not

 grant the request to extend the expert deadline date (ECF 101), Plaintiffs tried to meet the expert

 report deadline, but they did not have the discovery needed to give to their expert to analyze

 (ECF 109 at 6). While the court agrees with Defendant that Plaintiffs have not been entirely

 clear to the court with what they need and why (ECF 112), the court does recognize there may

 have been some confusion related to the expert disclosure deadlines while the parties awaited the

 court’s determination of the parties’ discovery motions (ECF 81, 83, 87). The court therefore

 finds that the reason for the delay was not in Plaintiffs’ control since the discovery and

 scheduling issues were with the court, not with Plaintiffs. The court is not persuaded by DSI’s

 contention that it would be unduly prejudiced by a short extension of time for Plaintiffs’ expert

 discovery. Plaintiffs have provided a copy of their class expert report to DSI and DSI will be

 afforded an opportunity to submit a counter report. On balance, the court finds Plaintiffs’ delay

 was due to excusable neglect and the impact on the proceedings in extending the expert

 discovery deadlines is minimal.

        The court therefore finds to prevent manifest injustice, it will GRANT Plaintiffs’ Motion.

            B. DSI’s Motion

        As to DSI’s Motion, Rule 37(c) permits a district court to refuse to strike expert reports




                                                  4
Case 2:19-cv-00568-DBB-CMR Document 117 Filed 04/19/21 PageID.1096 Page 5 of 6




 and allow expert testimony even when the expert report violates Rule 26(a) if the violation is

 substantially justified or harmless. Fed. R. Civ. P. 37(c). “‘The determination of whether a Rule

 26(a) violation is justified or harmless is entrusted to the broad discretion of the district court.’”

 Woodworker's Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999)

 (internal citation omitted). In applying that discretion, the court should evaluate prejudice or

 surprise to DSI, the ability to cure the prejudice, disruption to the trial date and bad faith or

 willfulness. Id. The court finds these factors weigh in favor of denying DSI’s Motion.

         The court finds Plaintiffs’ untimely expert disclosure was harmless as discovery was

 ongoing and DSI was aware that Plaintiffs were awaiting determination by the court on their

 Renewed Scheduling Motion. As soon as Plaintiffs were notified by the court’s Second

 Amended Scheduling Order that the expert deadlines were not changed, Plaintiffs set out to do

 their best to prepare an expert report and therefore there was very little surprise or prejudice to

 DSI. There is also little disruption to trial as there is not currently a trial date scheduled and the

 extension is not extensive, and the court finds no bad faith. Furthermore, the interest of justice

 requires determination of the class certification on the merits. The court therefore DENIES

 DSI’s Motion.

                                                ORDER

         For the reasons discussed above, the court hereby ORDERS:

                 1.) Defendant DSI’s Motion to Strike Plaintiffs’ Class Expert Witness (ECF 105)

                     is DENIED;

                 2.) Plaintiffs’ Motion for Reconsideration (ECF 109) is GRANTED and the

                     deadline for expert disclosure is extended to April 23, 2021. DSI shall have

                     30 days to submit a counter disclosure and report. It is unclear by either




                                                    5
Case 2:19-cv-00568-DBB-CMR Document 117 Filed 04/19/21 PageID.1097 Page 6 of 6




                 parties’ brief if the June 23, 2021 class discovery deadline and July 23, 2021

                 deadline for motion to exclude expert testimony are impacted by this Order.

                 The parties are therefore ordered to meet and confer and submit a Stipulated

                 Third Amended Scheduling Order consistent with this Order and that

                 addresses the remaining class discovery deadlines within 5 days of the date of

                 this Order.



       DATED this 19 April 2021.




                                           Magistrate Judge Cecilia M. Romero
                                           United States District Court for the District of Utah




                                              6
